DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 26, 2022 has been entered.
 
Status of the Claims
Amendment filed August 26, 2022 is acknowledged. Claims 3-4 have been cancelled. Claims 1, 6 and 16 have been amended. Non-elected Invention and/or Species, Claims 6-9 and 13-16 have been withdrawn from consideration. Claims 1-2, 6-9 and 12-19 are pending.
Action on merits of the elected Invention and Species, claims 1-2, 12 and 17-19 follows.	

Specification
The amendment filed August 26, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
The amendment removed some portions of paragraphs [0120] and [0153], of the original specification  
Applicant is required to cancel the new matter in the reply to this Office Action.
Adds or removes any part of the originally filed specification constitutes “adding new matter to the specification”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over TOGASHI (WO 2015/025723 A1) of record, in view of WUU (US. Patent No. 6,194,258). 
With respect to claim 1, TOGASHI teaches an imaging element substantially as claimed including: 
a plurality of pixels (PXL); 
a photoelectric conversion film (22) provided on one side of a semiconductor substrate (30), 
wherein the photoelectric conversion film (22) is sandwiched between an upper electrode (23) and a lower electrode (21); 
a pixel separation section formed in an inter-pixel region around a portion of each of the plurality of pixels (PXL);  
a through electrode (50/54) that transmits a signal, corresponding to an electric charge obtained by photoelectric conversion in the photoelectric conversion film (22), to a wiring layer (40) formed on another side of the semiconductor substrate (30), the through electrode being formed in the inter-pixel region of the pixel separation section;  
an anti-reflection film (24) provided on a top surface (30A) of the semiconductor substrate (30) beneath the photoelectric conversion film (22), without extending into a bottom surface of a through hole (60) that accommodates the through electrode, and
an insulating layer (26) provided above the anti-reflection film (24), 
wherein a top portion (54) of the through electrode is in contact with the lower electrode (21) and the insulating layer (26), 
wherein the through electrode is electrically coupled to a reading-out element (51) in the wiring layer (40) through a silicon electrode (P++) formed on an element separation section formed in the semiconductor substrate (50) and
wherein low resistant contact (P++) is provided at a bottom portion of the silicon electrode. (See FIGs. 1-2).

Thus, TOGASHI is shown to teach all the features of the claim with the exception of explicitly disclosing a silicide be provided at the bottom of the silicon electrode.
However, WUU teaches an image element having a silicide (14) being provided between a read out element (19) and a polysilicon electrode (5). (See FIG. 8).
Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the image element of TOGASHI having the silicide provided at the bottom portion of the polysilicon electrode electrically coupled to the read out element as taught by WUU for the same intended purpose of reduce contact resistant between the through electrode and the read-out element.   
Note that, a silicide layer is a well known substitution for a heavily doped silicon (P++) to provide a low contact resistant at the interface.

With respect to claim 2, the pixel separation section and the through electrode (50) of TOGASHI are formed in such a manner that an insulating film of the pixel separation section and an insulating film covering a periphery of the through electrode (50) make contact with each other.

With respect to claim 12, a plurality of the through electrodes (50) of TOGASHI are formed in the inter-pixel region between two adjacent pixels (PXL) of the plurality of pixels. 
With respect to claim 17, the pixel separation section of TOGASHI is formed in grooves (60) provided in the inter-pixel region. 
With respect to claim 18, an insulating film (25) of TOGASHI is provided in the grooves (60).
With respect to claim 19, the grooves (60) of TOGASHI have a predetermined depth and  substantially constant width. 

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/ANH D MAI/            Primary Examiner, Art Unit 2829